DETAILED ACTION
Status of Claims
The amendment filed 02/24/2021 has been entered. Claims 2-4 and 7-9 remain pending.
Applicant’s arguments, see Remarks, with respect to claims 2 and 9 have been fully considered and are persuasive.  All previous 35 USC 102 and 35 USC 103 have been withdrawn.

Allowable Subject Matter
 Claims 2-4 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: novel over the closest prior art being Takita et al. (US 2009/0226813). Takita teaches the recited multi-stage heating of a polymeric membrane (para 0080-0082) and teaches the membrane may be further surface coated resulting in a laminated separator. However, the surface coating occurs after the heat treatment steps. With respect to the end product, unless the express measurement process is carried out, it is unknown if Takita or another prior art laminated separator meets the claimed elongation percentages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723